NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

SAVVAS LYKOUDIS,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1059
                                             )
STEPHANIE ELDER, M.D.,                       )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 22, 2018.

Appeal from the Circuit Court for Pinellas
County; Patricia Ann Muscarella, Judge.

Savvas Lykoudis, pro se.

Chandra Miller of Goodis Thompson &
Miller, St. Petersburg, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and BLACK and SALARIO, JJ., Concur.